Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant claims to an aqueous dispersion of polymer particles and the process of making an aqueous dispersion is novel. The closest art is US 20150361236 by Richter et al, which describes a similar foamable bead polymer. Both Richter and the instant describe making foamable beads which contain t-butyl (meth)acrylate monomers (Richter paragraph 17) which acts as a copolymerizable latent blowing agent (Richter paragraph 1, 18). The t-butyl (meth)acrylate decomposes to a gas. The instant claims differ in that they add a catalyst (“Structure I”) which accelerates the decomposition of t-butyl (meth)acrylate. 
Sulfonates which decompose t-butyl (meth)acrylates to produce blowing agents for polymeric foams are known. Specifically, see JP 2004043732 by Takamatsu et al which describes sulfonate esters broadly as foaming initiators (paragraph 24) for foams with t-butyl (meth)acrylate monomers (paragraph 17). Takamatsu also has specific examples of sulfonate ester foaming initiators (paragraph 24) which do not coincide with instant Structure I. Takamatsu fails to disclose the Structure I of instant claims 1 and 9, and Structure I is not obvious over Takamatsu’s broader disclosure of sulfonate esters. Therefore, the instant claims are novel.
The instant authors were published regarding similar material in the journal Applied Polymer Materials in 2020; the article “Gas-Generating Polymer Particles: Reducing the Decomposition Temperature of Poly(tert-Butyl Methacrylate) Side Chains Using an Encapsulated Acid Catalyst Approach” is attached as it is related to the instant claims but does not qualify as prior art due to its publication date and the instant priority dates.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA W ROSEBACH whose telephone number is (571)270-7154. The examiner can normally be reached 8am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 5712721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA H.W. ROSEBACH/Examiner, Art Unit 1766                                                                                                                                                                                                        /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766